 Case 4:21-mb-08583-DTF Document 1-1 Filed 06/03/21 Page 1 of 5




                                     AFFIDAVIT
      I, James McFeely, a Postal Inspector with the United States Postal Inspection
Service (USPIS), being duly sworn, depose and state:


                                     Introduction
         1.     I am a Postal Inspector with the United States Postal Inspection
Service, in Tucson, Arizona, and have been employed as such since July 2019. I
have been stationed at the Tucson, Arizona, office of the Phoenix Division. I
regularly conduct investigations involving the mailing of narcotics and/or the
money derived from the sale of narcotics. As a part of these investigations, I
regularly obtain Federal search warrants for United States Mail parcels and letters.
         2.     Prior to becoming a Postal Inspector, I was employed as a Special
Age,nt with Bureau of Alcohol, Tobacco, Firearms and Explosives (ATP) from
January 2016 to July 2019 at ATF's Cleveland Field Office. I am a graduate of the
ATF National Academy and Criminal Investigator Training Program, located at
              ~                                            -
the Federal Law Enforcement Training Center in Glynco, Georgia. The ATP
National Academy consists of 16 weeks of training regarding subjects such as
firearms trafficking, unlawful possession of firearms, unlawful dealing in firearms,
unlawful possession and/or use of explosives, improvised explosive devices, arson
investigations, execution of arrest and search warrants, and criminal procedures.
         3.     Additionally, I was previously employed with the Unite,d States
Border Patrol and have seventeen years of experience conducting the duties of a

  '
United States Border Patrol Agent.
         4.     I have conducted numerous investigations involving the possession,
distribution, and trafficking of controlled substances, in addition _to the
concealment of illicit proceeds from the sale of the controlled substances, violation
of Federal firearms and explosives laws, and use of fireaims in furtherance of drug
trafficking. In conducting these investigations, I have utilized a variety of


                                           I
 Case 4:21-mb-08583-DTF Document 1-1 Filed 06/03/21 Page 2 of 5




investigative techniques and resources, including but not limited to surveillance,
confidential informants, electronic surveillance, exploitation of telephone and
social media data, interception of wire communications under Title III, interviews,
and the review of financial documents.


                           Subject Parcel Description
        5.    This affidavit is made in support of an application for a search
warrant for a United States Priority Mail Express parcel (Subject Parcel) in
connection to mailing narcotics proceeds.
        6.    The Subject Parcel is a USPS Priority Mail Express parcel with
USPS Tracking Number EJ 840 300 800 US, bearing $119.80 in postage,
postmarked from Rock Hill, SC on May 27, 2021. It bears a return address of
"Cedric Alston, 762 Pariot Parkway, Apt 102, Rock Hill, SC 29730" and is
addressed to "Valeria Ramon, 4654 N. Laird Way, Tucson, AZ 85705." The
parcel consists of a white large flat rate box measuring approximately 12 inches by
12 inches by 5.5 inches and weighing approximately 12 lbs. and 15 oz:


                                Probable Cause
        7.    Based upon my training, personal experience, and the collective ·
experiences relayed to me by other Postal Inspectors who specialize in
investigations relating to the mailing of controlled substances and the proceeds
from sales of controlled substances, I am aware that the Southern Arizona
international border is a leading area of the United States for the entry of
controlled substances from Mexico. -Based on the large quantities of controlled
substances entering Sout.hern Arizona, controlled substances are frequently
transported from Southern Arizona via the United States Mail to metropolitan
areas across the United States, primarily to the eastern United States and Puerto
Rico.    It is also common for the proceeds from the sale of the controlled


                                         2
 Case 4:21-mb-08583-DTF Document 1-1 Filed 06/03/21 Page 3 of 5




substances to be sent to Southern Arizona via the United States Mail. -By using the
                                                                 l
U.S. Mail to ship controlled substances, drug traffickers pl_~ce a significant risk on
unknowing postal employees who handle and deliver those mailings.
       8.         Based on the frequent use of the United States Mail for the shipment
of controlled substances from Southern Arizona, Postal Inspectors in Tucson
routinely profile inbound and outbound mail articles for suspicious characteristics
common to drug parcels ·and proceeds. While there are many characteristics that
expe1·ienced inspectors look for, the most common characteristics found are:
             a. Suspected proceeds parcels are mailed from known drug destination
                  areas, primarily the large metropolitan areas in the eastern half of the
                   I

                  United States, Alaska, and Puerto Rico.
             b. The sender names and addresses on drug proceeds parcels routinely
                  contain fictitious names, misspellings, or incomplete, inaccurate,
                  and/or unauthorized information.
             c.   A tracking number is used to provide the trafficker the ability to
                  track the parcel's progress to the point of delivery.
             d. The postage was paid with cash which leaves no trail identifying the
                  sender.
       9.         Parcels found to meet all the suspicious characteristics described
above are further investigated by Postal Inspectors.                              /

       10.        Postal Inspectors routinely profile inbound and outbound mail
                               (

articles for suspicious characteristics common to drug parcels arn;l proceeds. On
May 28, 2021, during drug proceeds interdiction activities in Tucson, Arizona,
Postal Inspectors observed the Subject Parcel.
       11.        The Subject Parcel revealed the following characteristics of
drug parcels:




                                              3
 Case 4:21-mb-08583-DTF Document 1-1 Filed 06/03/21 Page 4 of 5




            a. The parcel was mailed from South Carolina, which is ah area I know
                 based on training and experience to be a destination area for drug
                 parcels and a source area for proceeds from the sale of those drugs.
            b. No telephone numbers are listed on the mailing label from the sender
                 or addressee. In my experience, legitimate mailers who use the
                 USPS Priority Mail Express overnight service usually include
                 telephone numbers in the spaces provided on the label because they
                 paid a premium price for the service and want to be contacted to help
                 facilitate a timely delivery should a problem arise.           In my
                 experience, Priority Mail Express parcels that I seized drugs and/or
                 drug proceeds from bore either no telephone numbers or listed
                 fictitious telephone numbers.
            c.   I reviewed records from a law enforcement database and USPS
                 address records to check for records of the sender and addressee
                 names and addresses on the Subject Parcel. Records checks on the
                 return address revealed "Cedric Alston" does not associate at the
                 address listed on the subject Parcel. · Records checks on the
                 destination address revealed "Valeria Ramon" does not associate at
                 the address listed on the Subject Parcel.
            d. The· Subject Parcel bears a tracking number.         In my experience
                 nearly, all drug parcels and drug proceeds have tracking numbers
                 allowing the sender to routinely check to follow the progress of the
                 parcel to its· destination.
            e. The postage for the Subject Parcel was paid for in cash. Paying cash
                 gives the mailer anonymity that paying with a check or a credit/
                 debit card would not.
      12.        On May 28, 2021, at approximately 9:45 a.m., Postal Inspector
William Akins met with Agent Karl Tyler of the United States Border Patrol and


                                               4
 Case 4:21-mb-08583-DTF Document 1-1 Filed 06/03/21 Page 5 of 5




his narcotics canine partner Timi. Agent Tyler's canine is trained and ce11ified to
detect the odors of marijuana, heroin, cocaine, and methamphetamine. Inspector
Akins placed the Subject Parcel in a cleared area for examination by Agent Tyler
and Timi. Agent Tyler informed Inspector Akins at 9:50 a.m. that Timi had
positively alerted to the Subject Parcel, indicating the presence of narcotics or a
controlled substance, or other evidence with an odor of narcotics or a controlled
substance within the parcel.
       13.    Based on the facts set forth in this affidavit, I believe there is
probable cause to show that the Subject Parcel contains controlled substances or
c'ash proceeds that have recently been in the immediate presence of a controlled
substance, constituting evidence, of violations of 21 U.S.C. § 841 (a)(l),
Possession with Intent to Distribute a Controlled Substance, and § 843(b),
Unlawful Use of a Communication Facility to Facilitate the Distribution of a
Controlled Substance.


      I respectfully request that a warrant be issued to search the subject parcel
for evidence of the above violations. I swear, under penalty of perjury, the
forgoing is true and correct. I respectfully request that a warrant be issued to
search the subject parcel for evidence of the above violations.

                                        ~#tcr~'
                                          James McFeely
                                          United States Postal Inspector




                                          United States Magistrate Judge




                                         5   '
